Citation Nr: 1434192	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial disability rating (evaluation) in excess of 10 percent for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran has a 10 percent rating for his bilateral tinnitus, which is the highest possible schedular rating for this condition; and, as a matter of law, separate 10 percent ratings are not assignable for tinnitus in each ear. 


CONCLUSION OF LAW

The criteria for an initial schedular rating higher than 10 percent for bilateral tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for tinnitus in the October 2010 rating decision.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under VCAA.  

Regarding VA's duty to assist in claim development, in October 2010, the RO provided the Veteran with a VA audiological examination in connection with the initial rating appeal.  The VA medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeal for an increased initial disability rating for service-connected tinnitus.  The VA medical examiner took a thorough history of the disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  For these reasons, the Board finds that the VA examination report provides sufficient information to properly rate the Veteran's claim for tinnitus.  

Also, the Veteran's complete service treatment records have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent  to the appeal.  In view of foregoing, the Board will proceed with appellate review.  

Initial Rating Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Initial Rating for Tinnitus Analysis

For the entire rating period, the Veteran's tinnitus has been rated at the maximum 10 percent rating under the criteria found at 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 for recurrent tinnitus.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's tinnitus disability.  

Tinnitus is evaluated under DC 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for an initial disability rating greater than 10 percent for tinnitus must be denied under DC 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)



Extraschedular Consideration

The Board has also considered whether referral for an extraschedular evaluation is warranted for service-connected tinnitus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 10 percent schedular rating for tinnitus for the entire rating period.  The Veteran has reported that he has constant ringing in both ears, with ringing in his right ear being worse than in his left.  

The rating criteria for tinnitus specifically contemplate sound perceived in one ear, both ears, or the head.  The Veteran's constant ringing in the ears is contemplated by the rating criteria for recurrent tinnitus.  The 10 percent rating for tinnitus fully considers the symptoms and functional impairment resulting from the disability.  Accordingly, the Board finds that the Veteran's complaints of constant tinnitus, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology for tinnitus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

An initial disability evaluation in excess of 10 percent for bilateral tinnitus is denied.  


REMAND

The Veteran contends that he has bilateral hearing loss that is related to in-service exposure to acoustic trauma due to his duties and responsibilities as a radar repairman in the United States Air Force.  Additionally, the Veteran reports exposure to aircraft noise as he worked in close proximity to flight operations.  

During the development of the claim for service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in October 2010.  As a result of this examination, the VA audiologist opined that hearing loss was less likely as not caused by or a result of military noise exposure.  In reaching this conclusion, the VA audiologist indicated that the Veteran's hearing was normal bilaterally upon discharge audiogram and noted no significant shift in decibel thresholds from the entrance audiogram.  

In November 2011, a separate VA examiner provided an addendum opinion to the October 2010 audiological examination.  In this addendum opinion, the VA examiner stated that the Veteran's bilateral hearing loss was "not caused by or the result of military noise exposure."  The VA examiner indicated that audiometric testing upon discharge examination was normal, and further opined that "if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure."  

The Veteran was provided audiological evaluations upon entrance to, and separation from, active service.  The Veteran's entrance audiological examination occurred in October 1965.  The Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds reported in the October 1965 examination have been converted to the ISO-ANSI standards.  The pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
N/A
10
LEFT
40
15
30
N/A
15

Under "Summary of Defects and Diagnoses" on the October 1965 entrance examination, the examiner noted "def hearing."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for lower extremities; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id. 

On the January 1969 separation audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
10
LEFT
25
25
35
20
20

Under "Summary of Defects and Diagnoses" on the January 1969 separation examination, the examiner noted "Hearing loss, left ear."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."

Both VA examiners stated that the Veteran's hearing was normal upon discharge audiogram, and used that fact as a basis for concluding that the Veteran's current bilateral hearing loss was not at least as likely as not caused by or a result of military noise exposure.  However, for in-service hearing loss, a veteran's hearing thresholds at discharge are not required to meet the VA criteria for disability purposes under 38 C.F.R. § 3.385 (2013).  The correct standard to apply to in-service hearing loss, if any, is that the threshold for normal hearing ranges from zero to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Results from the Veteran's entrance and separation examinations indicate the Veteran's hearing was not "normal" upon either entrance to or discharge from active service.  Id.  Therefore, the factual basis of the conclusions regarding bilateral hearing loss reached by both VA examiners is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Furthermore, the Veteran's service entrance examination noted a preexisting hearing deficiency.  A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  When a preexisting injury or disease is noted on the entrance examination, it will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013).  Both the October 2010 VA examination report and the November 2011 addendum opinion failed to address the hearing deficiency noted on the service entrance examination.  Therefore, the Board finds these opinions to be inadequate in assessing the nature, and subsequent progress, of the Veteran's preexisting bilateral hearing deficiency.  

Given the deficiencies in the October 2010 VA examination and etiological opinion contained therein, and in the subsequent November 2011 addendum medical opinion, the Board finds that another addendum (supplemental) opinion should be obtained to properly address the Veteran's claim of service connection for bilateral hearing loss.  See generally Barr v. Nicholson, 21Vet. App. 303, 311 (2007). 

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following action:

1.  Contact the examiner who conducted the October 2010 VA audiological examination or a suitable replacement and ask the VA examiner to prepare an addendum and provide a medical opinion as to the following:    

(a) Whether the Veteran's preexisting bilateral hearing deficiency noted on entry into service underwent an increase in the underlying pathology during active service, i.e., was aggravated during service.  

(b) If preexisting bilateral hearing loss did not undergo an increase during active service (i.e., was not aggravated), the examiner must opine if the evidence against aggravation is clear and unmistakable.  If there was an increase in severity of preexisting bilateral hearing loss during active service, the examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease.  

The VA claims folder must be made available to the examiner for review in connection with the addendum opinion.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination by an appropriate health care professional.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.   

2. After completing the above, and any other development deemed necessary, the claim for service connection for bilateral hearing loss should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


